ORDER

PER CURIAM.
George May, Movant, filed a Rule 24.035 motion for post-conviction relief following his guilty plea to first degree sodomy in violation of section 566.062, RSMo 1994, and rape of a child in violation of section 566.030, RSMo Cum.Supp.1993. The motion court denied the motion without a hearing. Movant appeals this judgment. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).